Citation Nr: 1515558	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  13-21 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

B. E. Turner, II, Associate Counsel



INTRODUCTION

The Veteran had active duty Army service from April 1968 to March 1971 and served in the Republic of Vietnam.  The Veteran earned the Combat Infantryman Badge (CIB), Air Medal, and Bronze Star for service in the Republic of Vietnam.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal from the Regional Office (RO) in Winston-Salem, North Carolina, of a March 2011 rating decision granting service connection for PTSD and assigning a 30 percent disability rating, and a June 2013 decision denying TDIU. 

The issues of tinnitus and a back disorder have been raised by the record in an October 2012 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity with such symptoms as panic attacks more than once per week and disturbances in motivation and mood, resulting in difficulty in establishing and maintaining effective work and social relationships.  


CONCLUSION OF LAW

The criteria for an initial disability rating of 50 percent for PTSD, and no higher, have been met.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.129, 4.130, Diagnostic Code 9411 (2014). 
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he is entitled to an increased rating for his service-connected PTSD and that his PTSD renders him unable to work.  (see Notice of Disagreement April 2011).  Entitlement to total disability rating based upon individual unemployability (TDIU) is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, as the Veteran's current PTSD symptomatology warrants an increased rating, and, as during the pendency of these claims the Veteran was awarded service connection for other disabilities not currently before the Board, TDIU will be discussed in the remand section below.  

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  

The duty to notify requires VA to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a);                      38 C.F.R. § 3.159(b).  Notice must be provided before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran does not assert that there has been any deficiency in the notice provided to him under the Veteran's Claims Assistance Act of 2000 (VCAA).  A notice letter dated January 2011 is of record.  The RO has obtained pertinent medical records including the Veteran's service treatment records and private medical records.   

VA also satisfied its duty to obtain a medical examination.  In March 2011 and April 2013, VA provided the Veteran medical examinations to evaluate his PTSD.  The Board notes that the Veteran disagreed with the rating granted following the March 2011 VA examination.  In his disagreement dated April 2011, the Veteran stated that the VA examiner's opinion regarding the severity of his PTSD symptoms was incorrect and his treating physician's opinion should have been weighed more favorably.  Specifically, the Veteran pointed out that his treating physician assigned a Global Assessment Functioning (GAF) score much lower than assigned by the VA examiner.  The Veteran was afforded another VA examination in April 2013.  The Veteran has not since disagreed with the adequacy of the April 2013 VA examination other than to continue to assert that his private physician's opinion should be the controlling opinion regarding the severity of his PTSD symptoms.  Therefore, any prejudice to the Veteran from a perceived inadequate March 2011 VA examination has been cured by the April 2013 examination as the Veteran's contention is limited to the weighing of medical opinions and not the adequacy of the VA examination or the qualifications of the VA examiner.  Concerning the April 2013 examination, the Board notes it was adequate.  The VA examiner reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided adequate discussions of relevant symptomatology for PTSD.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  

Increased Rating for PTSD

Disability ratings are determined by application of a ratings schedule which is based, as far as can practicably be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.                      38 C.F.R. § 4.27.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014). 

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for different periods where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).

PTSD is rated under Diagnostic Code 9411, 38 C.F.R. § 4.130.  Under that code, a zero percent rating is warranted when a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication. 

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, without routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that those symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

The nomenclature employed in the rating schedule is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as the "DSM-IV").  38 C.F.R. § 4.130 (2014).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between 0 and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  A score of 31 to 40 reflects some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  DSM-IV, at 47 (4th ed. 1994).  A score of 41 to 50 is assigned where there are serious symptoms such as suicidal ideation, severe obsessional rituals, or frequent shoplifting, or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  A score of 51 to 60 is appropriate where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  Id. at 46.  While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, they are a useful tool in assessing a Veteran's disability and assigning disability evaluations.  However, they are just one of many factors considered when determining an evaluation.  The Board notes that a new edition of the DSM (DSM-5) was published during this appeal.  However, as the Veteran's appeal was pending prior to then, the evidence applying the DSM-IV is still applicable.

Turning to the evidence of record, in March 2011 the Veteran was afforded a VA examination to determine service connection for PTSD.  The VA examiner reviewed the Veteran's claims file and relevant medical history, and conducted a clinical examination.  The VA examination report indicated that the Veteran had been unemployed for 6 months as he was laid off when the office in which worked for 11 years closed.  During the examination, the Veteran exhibited appropriate dress, hygiene, self-care, and demonstrated restricted affect with fair mood.  The VA examination report indicated the Veteran did not have difficulty with activities of daily living, and there were no problems with memory.  The examination report further indicated the Veteran's judgement and intelligence were intact and that he exhibited appropriate insight in that the Veteran understood he had a medical problem.  Additionally, The Veteran denied delusions, hallucinations, and suicidal or homicidal ideation.  

However, the VA examination report did indicate that the Veteran experiences intrusive thoughts, nightmares, avoids activities the remind him of his wartime service, that he experiences hyperarousal, has few friends and prefers to be alone, and exhibits a marked diminished interest in activities he used to enjoy.  The VA examination report indicated the Veteran met the DSM-IV stressor criteria for PTSD and diagnosed PTSD, assigning a GAF of 55.  

Following the March 2011 VA examination, the Veteran was granted service connection in a March 2011 rating decision and assigned a 30 percent disability rating.  In statements submitted in April 2011 and July 2011, the Veteran asserted that the effect of his PTSD symptomatology on occupational and social functioning was worse than described by the March 2011 VA examiner and evaluated by the RO.  The Veteran further asserted that the Board erred by substituting its own medical judgement, in the form of the VA examiner's medical opinion, instead of evaluating the severity of his PTSD based solely on the opinion of his treating licensed psychological associate.  

The Veteran submitted treatment notes from L. G., MA, LPA, from March 2011 and March 2013, and a letter from L. G. dated, June 2011.  L. G. indicated that the Veteran's first psychological evaluation was February 23, 2011.  The treatment notes indicate the Veteran reported hypervigilance, chronic sleep impairment, problems with memory, concentration, and staying on task, that he exhibits avoidance behavior, startles easily, and prefers to be alone.  The March 2011 treatment note indicated the Veteran reported feeling like someone was standing next to him but finding no one there.  In the treatment notes of record, L. G. consistently assigned a GAF of 38, and in the March 2013 treatment note opined that the Veteran was totally and permanently disabled and unemployable.  

In a lay statement received in March 2013, the Veteran's former employer submitted that he started to see changes in the Veteran around 2005 and that prior to that, he was a great employee.  The employer stated that the Veteran stopped exhibiting a drive to work and stopped making sales calls, seemed unconcerned about the failure or success of the office, and seemed to have problems with other employees and with customers.  The employer further stated that, "[the Veteran] would be friendly some days [and] other days acted like he did not know who I was; by the time we laid him off, I did not feel he could handle the job."  

In April 2013 the Veteran was afforded a VA examination to determine the severity of his service-connected PTSD.  The VA examiner reviewed the Veteran's claims file and relevant medical history, and conducted a clinical examination.  The Veteran was described in the VA examination report as having good hygiene, goal directed and logical thought processes, euthymic affect and self-reported sadness of mood.  The VA examiner noted that the Veteran reported that he thought he was being examined for his heart condition, but that he adapted well and the examination continued.  The VA examination report indicated that the Veteran had been unemployed since 2010 and that he had been employed with the same company for 18-20 years.  The Veteran denied being fired from the job and reported that he had no disciplinary problems.  The Veteran further reported to the VA examiner that the company was moving and that he had no desire to move or commute, so he stopped working.  The VA examination report further indicated that the Veteran reported crying spells, decreased interest in activities he used to enjoy, that he had panic attack "experiences" at night and that he estimated he had panic attacks twice per week.  The VA examination report further indicated that the Veteran had chronic sleep impairment, anxiety, and that he last had a Vietnam related nightmare a few months prior to the examination.  

In addition to the above symptomatology, the VA examination report indicated the Veteran experiences intrusive thoughts, exhibits avoidance behavior, experiences hyperarousal, anger, and irritability, that he has no desire to socialize with others and that he does not like being around crowds.  The Veteran denied experiencing hypervigilance and reported that he had very little hope for his future.  The Veteran endorsed suicidal ideation in the past year, but reported that the ideation was not currently present.  The Veteran further reported that he drinks daily and that "[he] know[s] he needs to quit."  The VA examination report indicated the Veteran met the DSM-IV stressor criteria for PTSD and diagnosed PTSD, assigning a GAF of 68, indicating mild symptoms.  The VA examiner checked the box for "occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The VA examiner noted that, the Veteran's Axis I symptoms could be due to or exacerbated by his daily alcohol use, but, indicated the symptomatology could not be separately evaluated.  

Concerning the opposing medical opinions regarding the severity of the Veteran's PTSD as evidenced by the wide range of GAF scores assigned, the Board ascribes more probative weight to the March 2011 VA examiner's assessment of moderate functional impairment than to the private physician's assessment of severe functional impairment, and the April 2013 VA examiner's assessment of mild impairment.  The Veteran's symptomatology has been consistent throughout the pendency of the appeal and the Veteran reported the same symptoms to L. G. that he reported during his VA examinations.  The Veteran did report problems with memory, concentration, and staying on task to his private physician, but the Veteran exhibits none of these problems when objectively tested.  Regarding the private physician's assignment of a GAF of 38, the April 2013 examiner noted, a GAF score of 38 would require some impairment in reality testing or communication, or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  See DSM-IV.  The Veteran has not described a break from reality, he has good relationships with his family, and he does not exhibit noted impairment in judgement or thinking.  The Veteran does report sadness and his employer noted that the Veteran had trouble with mood and motivation to work, and he had difficulty interacting with customers and other employees.  As such, the employer's statement has probative value regarding the effect of the Veteran's service-connected PTSD on the Veteran's ability to function in the workplace and, when evaluated alongside the treating physician's reports, and the VA examination reports, tends to depict a functional impairment level neither mild, as indicated by the April 2013 VA examination, nor severe, as indicated by the treating physician's treatment notes.  

Concerning the Veteran's contention that his PTSD symptoms are severe, although he asserts that his treating physician's opinion and GAF assignment should control, and provides case law that he believes supports his claim, the GAF score is only one factor in the Diagnostic Code used to evaluate occupational and social function.  The Veteran's symptomatology is also important in determining the severity of the disability and the proper rating.  As stated above, the list of symptoms is not exhaustive and not meant to be exclusive; however, the Veteran must exhibit some of the symptoms for the rating to apply, or must exhibit similar symptoms to those listed that manifest in a similar frequency, severity, and duration as the listed symptoms and result in the type of occupational and social impairment associated with the rating percentage.  See Mauerhan, 16 Vet. App. 436; see also Vazquez-Claudio, 713 F.3d 112.  

The Board acknowledges that the Veteran believes his PTSD to be severe and that his PTSD causes him to be unable to work.  However, the Board finds that the objective medical evidence along with his statements are supportive of a disability rating of no more than 50 percent.  The Veteran most consistently described his symptoms as chronic sleep impairment, nightmares, anxiety, twice weekly panic attacks, and suspiciousness, and the Veteran's former employer observed disturbances in the Veteran's motivation and mood that resulted in reduced reliability and productivity in the occupational setting.  Such symptomatology is best approximated by a disability rating of 50 percent.  

The Board also finds that the Veteran does not have occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, and/or mood.  The Veteran has not experienced symptoms commensurate with suicidal ideation, obsessional rituals, illogical speech, near-continuous panic or depression impaired impulse control, or neglect of personal hygiene.  These kinds of symptoms demonstrate an inability to independently function or maintain occupational or social relationships, and the symptoms experienced by the Veteran are not of such severity.  

In sum, the Board finds that for the entire period on appeal, the Veteran's PTSD symptoms have included anxiety, chronic sleep impairment, nightmares, suspiciousness, panic attacks more than once per week and disturbances in motivation and mood, resulting in difficulty in establishing and maintaining effective work and social relationships.  Although the Veteran does not meet all of the symptoms listed for a 50 percent disability rating, the severity, frequency, and duration of the Veteran's symptomatology combine to produce the occupational and social impairment contemplated by the 50 percent disability rating.  Therefore, the Board finds that these symptoms cause the Veteran occupational and social impairment with reduced reliability and productivity warranting a 50 percent rating. 

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's issue on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service connected disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The totality of the evidence of record supports a finding of a 50 percent disability rating and, other than his disagreement with the initial assigned rating, there is no other objective medical evidence concerning his PTSD.  By indicating occupational and social impairment due to moderate symptoms, the Veteran's functional limitations were described in the context of occupational effects and activities of daily life.  See Martinak v Nicholson, 21 Vet. App. 447, 455 (2007).  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating for PTSD.  His contentions have been limited to those discussed above, i.e., that he should be rated higher as he prefers to be alone and experiences chronic sleep impairment, nightmares, anxiety, and twice weekly panic attacks.  As was explained in the merits decision above in granting a higher rating, the criteria for a higher schedular rating was considered, and a higher schedular rating was assigned.  In view of the circumstances, the Board finds that the rating schedule is adequate for the Veteran's PTSD, and, a referral for extraschedular consideration is not warranted for the Veteran's PTSD claim under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (2014).   


ORDER

Entitlement to an increased initial disability rating of 50 percent, and no higher, for PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.  


REMAND

As noted above, the Board is referring to the RO the raised issues of entitlement to service connection for tinnitus and a back disorder.  The Veteran's claim of entitlement to a TDIU is inextricably intertwined with these matters.

Accordingly, the case is REMANDED for the following action:

After adjudicating the claims of entitlement to service connection for tinnitus and a back disorder, readjudicate the claim of entitlement to a TDIU.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


